     Case: 1:18-cv-03550 Document #: 142 Filed: 10/31/19 Page 1 of 12 PageID #:778




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION



 ELIZABETH AGUILERA, TERESA                                    Case No. 1:18-cv-03550
 DISALVO, EMMA MENDOZA, and
 SHAUNTIQUEA FOSTON, individually and                          Hon. Edmond Chang
 on behalf of themselves and all others
 similarly situated,
                                                               JOINT STATUS REPORT
                    Plaintiffs,

              vs.
 NUWAVE, LLC,

                    Defendant.



            The parties submit the following status report in response to the order from Magistrate

Judge Jeffrey Cummings that one be filed in advance of the status hearing set for November 5,

2019, at 11:00 a.m. The parties will be prepared to discuss these issues, as well as any other issues

pertaining to discovery in this action that the Court may wish to discuss.

            The parties formally met and conferred during a 2-hour telephone conference on October

29, 2019 to address pending discovery disputes and NuWave’s new counsel need for additional

time to proceed with various discovery matters. Prior to that conference, the parties counsel

exchanged detailed emails to formulate the issues to be addressed. Progress was made, but certain

matters remain under discussion. In the paragraphs that follow, the parties identify those matters

on which they agreed, those on which they do not currently agree, and those that they will continue

to attempt to reach agreement on in advance of the November 5, 2019 status conference.




000001/01214748_1                              000001/01214580_1                                   1
     Case: 1:18-cv-03550 Document #: 142 Filed: 10/31/19 Page 2 of 12 PageID #:778




            1.      Plaintiffs’ Motion to Compel Defendant NuWave, LLC to Disclose

Information Regarding Technology Assisted Review and Sampling Pursuant to ESI

Protocol.

            This motion was filed on September 24, 2019, when NuWave’s prior counsel was still

counsel of record. (Dkt. 113). A briefing schedule on this motion was set as a result of the

September 26, 2019 status conference. (Dkt. 115.) Thereafter, all discovery matters were referred

to the Magistrate Judge Cummings (Dkt. 116), prompting the setting of the November 5, 2019

Status Conference and an order that no briefing on any pending motions should be filed (Dkt. 125,

138).

            During the October 29, 2019 meet and confer, counsel for the parties discussed whether

NuWave will respond to the nine questions that are the subject of the motion and make other

related information available, chiefly the documents used for sampling and any targeted search

terms that were used to facilitate technology assisted review. NuWave’s new counsel advised that

it believes there has been some misinterpretation regarding what actions NuWave actually

undertook that involved TAR and sampling, and committed to further consult with NuWave’s ESI

expert to clarify what occurred and what information NuWave would be prepared to provide,

perhaps obviating a need for a ruling on the pending motion. NuWave’s new counsel is working

to obtain additional information from NuWave’s ESI expert and expects to be able to provide

additional information to Plaintiffs’ counsel in advance of the status conference. The parties have

agreed to an exchange of further information by November 1, 2019.

            In advance of the status conference, the parties will continue to confer about these issues.

NuWave understands that Plaintiffs’ ultimate goal is to determine whether it agrees with

NuWave’s contention that the remaining documents identified using the parties’ agreed-to ESI




000001/01214748_1                                     2
     Case: 1:18-cv-03550 Document #: 142 Filed: 10/31/19 Page 3 of 12 PageID #:778




search terms, totaling approximate 266,000 documents, need not be reviewed for responsiveness

based because those documents are unlikely to be responsive to the document requests Plaintiffs

served in this case. Accordingly, NuWave’s new counsel has committed to providing additional

information regarding the methods used to make that determination to allow Plaintiffs’ counsel

the opportunity to assess their own position on the matter. NuWave does not necessarily agree

that the particular nine questions posed are appropriate for (or even relevant to) making that

assessment but also understands that the selection of questions may be a result of Plaintiffs’ limited

viewpoint regarding what transpired with Defendant’s ESI expert as reported in a memorandum

from that expert supplied by NuWave’s prior counsel. Accordingly, NuWave is not prepared to

completely agree to respond to the exact questions posed but will provide further information while

cognizant of the ultimate goal of resolution regarding the remaining 266,000 documents. If the

parties are ultimately able to agree that the remaining 266,000 documents need not be reviewed,

there should be no further need for involvement of the Court on this issue. In the event that

Plaintiffs’ counsel does not agree, NuWave has also made proposals for reducing and/or sharing

the burden and expense involved with the review of the remaining documents. The parties have

tabled consideration of those options pending resolution of the nine-question issue that is the

subject of the Motion to Compel (by agreement or otherwise).

            2.      Depositions.

            a.      Based on agreements with NuWave’s prior counsel, Plaintiffs had noticed the

depositions of two fact-witness NuWave employees, Gene Kim and Romina Beltran, for October

17 and 22, 2019 respectively. Those depositions were cancelled as a result of NuWave’s prior

counsel notifying Plaintiffs’ counsel on the afternoon of October 14, 2019 that they would be

immediately withdrawing and replaced by NuWave’s new counsel. Plaintiffs cancelled the




000001/01214748_1                                  3
     Case: 1:18-cv-03550 Document #: 142 Filed: 10/31/19 Page 4 of 12 PageID #:778




depositions to mitigate any of its costs associated with those depositions. The cancellation of those

depositions was the subject of discussion during the October 21, 2019 hearing on prior counsel’s

motions to withdraw. (Dkt. 140.) On October 24, 2019, NuWave’s counsel informed Plaintiffs’

counsel that Ms. Beltran will be available for her deposition on November 5, 2019. Plaintiffs’

counsel, on October 28, 2019, responded via email that November 5 date will not work for Ms.

Beltran’s deposition due to the status conference scheduled in this case for the same date.

Accordingly, the parties are in the process of rescheduling those two depositions. NuWave will

provide proposed dates by November 1, 2019.

            b.      On August 19, 2019, Plaintiffs served their Rule 30(b)(6) notice of deposition of

NuWave, LLC. NuWave served written objections to the Rule 30(b)(6) notice on August 29, 2019,

prompting Plaintiffs’ counsel to have multiple meet and confers with NuWave’s prior counsel both

via telephone and email in an effort to resolve the objections. NuWave originally anticipated that

Mr. Kim would act as the Rule 30(b)(6) deposition designee. In light of NuWave’s continued

objections to five topics stated in the Rule 30(b)(6) notice, and the potential need for the Court to

resolve a motion for protective order as to the five topics, Plaintiffs agreed to proceed with the

deposition of Mr. Kim as a fact witness before he would have appeared for the Rule 30(b)(6)

deposition. NuWave and its new counsel no longer anticipate that Mr. Kim will act as the Rule

30(b)(6) designee. During the September 26, 2019 Status Conference, the Court set an October 10,

2019 deadline for NuWave to move for a protective order if the parties could not resolve their

disagreements over the five topics. (Dkt. 115.) As they were continuing to confer to resolve the

objections, the parties agreed to seek an extension of that briefing schedule (Dkt. 117), and the

requested extended deadline to move for a protective order was mooted by the Court’s setting of

the November 5, 2019 status conference and direction that no briefing be filed before that date.




000001/01214748_1                                    4
     Case: 1:18-cv-03550 Document #: 142 Filed: 10/31/19 Page 5 of 12 PageID #:778




(Dkt. 125.) Plaintiffs’ efforts to resolve those disagreements were interrupted by the withdrawal

of NuWave’s prior counsel. Since that time, email communications have occurred between counsel

for the parties, which discussed the five topics during the October 29, 2019 telephonic meet and

confer. As a result of that discussion, the following is the status as to what the parties have agreed

to and what is still disputed:

                    i.     NuWave will make a deponent available to testify regarding Topics 11 and

            12. NuWave requested agreement that the phrase “parts of NuWave Ovens” be limited to

            the Standard and Power Domes, to which Plaintiffs agree. That agreement will be noted in

            an amended Rule 30(b)(6) notice prior to the taking of the deposition.

                    ii.    NuWave will make a deponent available to testify about Topics 14, 15, and

            16. As to Topic 15, which corresponds with the documents sought in Plaintiffs’ Third

            Request for Production seeking documents for the same topic, NuWave will confirm

            whether it has documents to produce by November 1, 2019, and produce them by

            November 15, 2019.

                    iii.   Plaintiffs have requested proposed dates for the Rule 30(b)(6) deposition.

            NuWave’s new counsel is working to obtain workable dates for the Rule 30(b)(6)

            deposition and will provide those as soon as possible.

            c.      A deposition of a former NuWave employee, David Oland, was noticed for

November 1, 2019, and he was served with a subpoena for a deposition to be taken in Georgia

where he resides. NuWave’s new counsel requested the rescheduling of that deposition due to a

scheduling conflict. With the assistance of NuWave’s counsel who provided a telephone number

for Mr. Oland, Plaintiff’s counsel contacted Mr. Oland to confirm that the deposition will be

rescheduled. By November 1, 2019, NuWave’s counsel will propose dates on which they are




000001/01214748_1                                    5
     Case: 1:18-cv-03550 Document #: 142 Filed: 10/31/19 Page 6 of 12 PageID #:778




available to attend that deposition. The parties will work to confirm Mr. Oland’s availability on a

mutually agreeable date.

            d.      Plaintiffs also noticed the depositions of two current NuWave employees, Jay

Moon, the company’s founder and President, and EY Cha. As of the date that NuWave’s prior

counsel withdrew, NuWave had yet to provide Plaintiffs with available deposition dates. New

counsel for NuWave advised Plaintiffs’ counsel that NuWave’s position is that a South Korean

interpreter will be required for each deposition. The parties met and conferred on that subject on

October 29, 2019 in an effort to confirm the procedures for taking the depositions with the

assistance of translators. NuWave advised Plaintiffs that all questions and responses will need to

be translated, and that some documents written in English will need to be translated by the

interpreter during the deposition (provided that the document was not authored by the witness).

Plaintiffs’ concern is that because those two witnesses regularly communicated in English in

emails and other correspondence produced in discovery, using an interpreter will complicate the

procedure for questioning these witnesses beyond the typical burden associated with using an

interpreter. This is due to the fact that questions concerning the English language documents will

need to be translated as well as the documents themselves. That burden is on top of the already-

present burden of having all questions and answers translated into Korean necessarily adds to any

deposition. The parties are working to reach a stipulation that will govern depositions requiring

translators in this case to include, among other relevant topics, agreement as to the amount of

additional time that should be afforded to account for the use of a translator and who should bear

the cost of the translator. NuWave has proposed that an additional three hours be added to the

seven-hour deposition limit for a total of 10 hours per witness to be completed in a single day.

Plaintiffs believe that 14 hours should be permitted, and that regardless of the additional time limit




000001/01214748_1                                  6
     Case: 1:18-cv-03550 Document #: 142 Filed: 10/31/19 Page 7 of 12 PageID #:778




set that Plaintiffs be permitted to complete those depositions over two consecutive days to account

for fatigue that ordinarily ensues for witnesses and counsel. If the parties cannot agree in advance

of the November 5, 2019 status conference to a stipulation to be submitted to the Court for

approval, they will seek a ruling from the Court as to how translated depositions will be conducted.

The parties are continuing to confer on available dates for these two depositions.

            e.      NuWave seeks dates for the depositions of Plaintiffs Teresa DiSalvo, Emma

Mendoza, and Shauntiquea Foston. Plaintiffs are prepared to propose dates for those depositions,

but believe that, on account of their prior efforts to notice the depositions of NuWave witnesses,

the depositions of NuWave’s witnesses should occur first. The parties are also discussing whether

NuWave would be willing to travel to the home states of these Plaintiffs for their depositions, as

none of them are citizens or residents of Illinois. NuWave has also requested a date for the

deposition of withdrawn Plaintiff Crystal Russell, and the parties are in the process of discussing

the need for that deposition.

            f.      Assuming that the Court extends all deadlines in this case for the period of two

months as addressed below, the parties believe that they can work in good faith to schedule all of

the above depositions. They are in agreement that they should work expeditiously to schedule and

take the depositions and recognize that the parties may wish to take additional depositions of other

witnesses.1

            3.      Privilege Logs.

            To date no privilege log has been provided by NuWave. NuWave has agreed to produce a

privilege log, if any documents need be logged, by December 2, 2019. Plaintiffs agreed to


1
 Third party deposition and document subpoenas were served on two vendors of NuWave, Solvay Specialty Polymers
USA, LLC and Intertek Testing Services NA, Inc. Those companies are cooperating with the production of any
responsive documents, and Plaintiffs agreed to delay the scheduled depositions of those two companies pending
review of the documents produced. Intertek produced documents on October 30, 2019.




000001/01214748_1                                      7
     Case: 1:18-cv-03550 Document #: 142 Filed: 10/31/19 Page 8 of 12 PageID #:778




accommodate NuWave’s new counsel’s need to gain an understanding of what may have been

marked as potentially privileged during prior counsel’s review of documents for responsiveness.

Plaintiffs stipulate that communications solely between NuWave and its litigation counsel

regarding matters that are the subject of this litigation need not be logged. Plaintiffs also have not

yet provided a privilege log and will do so by December 2, 2019, if necessary.

            4.      Request to Modify Case Schedule.

            On account of NuWave’s retention of new counsel on October 14, 2019, and the

withdrawal of its other counsel, NuWave has requested Plaintiffs’ agreement to request

modification of the current case schedule. A minute entry from District Court Judge Edmond

Chang provides Magistrate Judge Cummings with “full authority to adjust any deadlines.” (Dkt.

115.) To the extent that authority includes modification of scheduling order deadlines beyond

discovery deadlines, the parties request that the Court modify the current case schedule (Dkt. 102)

by moving all current deadlines ahead two months. Otherwise, if Judge Chang must order

modifications to the existing scheduling order other than discovery deadlines, they are prepared to

expeditiously file a motion seeking a two-month extension of all deadlines, allowing for the parties

to complete the discovery tasks identified above. Currently, there is a December 16, 2019 fact

discovery cutoff, and Plaintiffs have a deadline to file their motion for class certification and to

file their expert reports on class certification by January 31, 2019. (Dkt. 102.)

            5.      NuWave’s Inspection of Tangible Items.

            The withdrawal of prior counsel also resulted in the cancellation of the October 23, 2019

scheduled inspection of items requested by NuWave pursuant to Federal Rule of Civil Procedure

34. Plaintiffs have proposed dates on which their expert can be available to attend the inspection




000001/01214748_1                                   8
     Case: 1:18-cv-03550 Document #: 142 Filed: 10/31/19 Page 9 of 12 PageID #:778




by NuWave’s expert. NuWave’s counsel will provide dates when their expert is available in

advance of the November 5, 2019 status hearing.

            6.      Protective Order.

            In the Court’s minute entry on October 22, 2019 (Dkt. 138), the parties were directed to

consult the model protective order on the Court’s website and to meet and confer on the submission

of a protective order. On February 4, 2019, the District Judge Chang entered the parties Agreed

Protective Order. (Dkt. 70.) Therefore, the parties respectfully request that discovery continue to

be governed by that order. They will be prepared to address any questions or concerns from the

Court about this issue during the November 5, 2019 Status Conference.

            7.      Plaintiff’s Motion for Sanctions.

            Consistent with District Judge Chang’s minute entry following the hearing on the motions

to withdraw and his remarks during the October 21, 2019 hearing (Dkt. 140, 141), Plaintiffs’

counsel are determining which fees and expenses were caused by the multiplication of proceedings

and for which they will seek sanctions against NuWave. They intend to file a motion in the near

future. NuWave cannot fully respond to this issue without information regarding what particular

fees and costs Plaintiffs would seek to recover, and the parties have not yet met and conferred on

this matter. However, NuWave’s preemptive position is that although some depositions may have

been delayed by the substitution of counsel, proceedings have not been “multipli[ed]” and that

much, if not all, of the work done to prepare for now-delayed depositions will be reusable when

the depositions are rescheduled.

DATED: October 31, 2019



                                             By: /s/ Jonathan M. Streisfeld
                                                 JONATHAN M. STREISFELD




000001/01214748_1                                   9
    Case: 1:18-cv-03550 Document #: 142 Filed: 10/31/19 Page 10 of 12 PageID #:778



                                    Jeffrey M. Ostrow, Esq.
                                    Jonathan M. Streisfeld, Esq.
                                    Joshua R. Levine, Esq.
                                    KOPELOWITZ OSTROW FERGUSON
                                    WEISELBERG GILBERT
                                    One West Las Olas Blvd.
                                    Suite 500
                                    Fort Lauderdale, FL 33134
                                    Telephone: (954) 525-4100
                                    Facsimile: (954) 525-4300

                                    Melissa S. Weiner, Esq.
                                    PEARSON, SIMON & WARSHAW, LLP
                                    800 LaSalle Avenue
                                    Suite 2150
                                    Minneapolis, MN 55402
                                    Telephone: (612) 389-0600
                                    Facsimile: (612) 389-0610

                                    Hassan A. Zavareei, Esq.
                                    Matt Lanahan, Esq.
                                    TYCKO & ZAVAREEI LLP
                                    1828 L Street, NW
                                    Suite 1000
                                    Washington, DC 20036
                                    Telephone: (202) 973-0900
                                    Facsimile: (202) 973-0950

                                    Douglas A. Millen, Esq.
                                    Robert J Wozniak, Esq.
                                    Brian M Hogan, Esq.
                                    FREED KANNER LONDON & MILLEN LLC
                                    2201 Waukegan Road
                                    Suite 130
                                    Bannockburn, IL 60015
                                    Telephone: (224) 632-4500
                                    Facsimile: (224) 632-4521
                                    Attorneys for Plaintiffs




000001/01214748_1                          10
    Case: 1:18-cv-03550 Document #: 142 Filed: 10/31/19 Page 11 of 12 PageID #:778



DATED: October 31, 2019

                                    By:         /s/ Nicholas S. Lee

                                          Edward L. Bishop
                                          ebishop@bdl-iplaw.com
                                          Nicholas S. Lee
                                          nlee@bdl-iplaw.com
                                          Stephanie N. White
                                          swhite@bdl-iplaw.com
                                          BISHOP DIEHL & LEE, LTD
                                          1475 E. Woodfield Rd., Suite 800
                                          Schaumburg, IL 60173
                                          Telephone: (847) 969-9123
                                          Facsimile: (847) 969-9124

                                          Attorneys for Defendant




000001/01214748_1                          11
    Case: 1:18-cv-03550 Document #: 142 Filed: 10/31/19 Page 12 of 12 PageID #:778




                                    CERTIFICATE OF SERVICE

            I, Jonathan M. Streisfeld, hereby certify that on October 31, 2019, a copy of the foregoing

Joint Status Report was filed with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to all attorneys of record.

                                                          /s/ Jonathan M. Streisfeld
                                                          Jonathan M. Streisfeld




000001/01214748_1                                    12
